Lyon, J.
The affidavit of service of the summons upon the defendants fails to state the place of service, as required by the statute. E. S., 723, sec. 2642, subd. 2. Because of this omission the circuit court had no jurisdiction to render judgment by default against the defendantsi ' Sayles v. Davis, 20 Wis., 302; Matteson v. Smith, 37 Wis., 333; Hall v. Graham, 49 Wis., 553. It is claimed, however, on behalf of the plaintiff, that in certain proceedings taken on behalf of .thede-fendants, after a sale of the mortgaged premises pursuant to the judgment, to stay proceedings on a writ of assistance, the defendants appeared generally in the action, and thus waived the defect in the affidavit of service. The answer to this claim is, that this appeal from the judgment does not bring up for review the proceedings subsequent to judgment. Latimer v. Morrain, 43 Wis., 107. Such proceedings can only be reviewed on an appeal from an order made therein.
By .the Court.— The judgment of the sircuit court must be reversed, and the cause will be remanded for further proceedings,according to law.